It is a  pleasure, Sir, to congratulate you on your election to 
the presidency of the Assembly at this session. We 
have every hope that your efforts will be successful. It 
is also a pleasure for me to convey our appreciation 
and pride to Her Excellency Sheikha Haya Rashed 
Al-Khalifa for the tremendous effort she undertook as 
President of the General Assembly at the sixty-first 
session. 
 I would like to take this opportunity to express 
our full confidence in the role of the United Nations 
and all of its specialized agencies with respect to their 
historic responsibilities regarding the Palestinian 
question, responsibilities they will continue to bear 
until this question is comprehensively settled. For 
many decades, those institutions have continued to 
reaffirm the established national rights of the 
Palestinian people and to provide varied support for 
our people, in the political, economic and humanitarian 
realms. Here, we must commend the exceptional 
ongoing work of the United Nations Relief and Works 
Agency for Palestine Refugees in the Near East 
(UNRWA) and other institutions in safeguarding the 
future for generations of Palestinian refugees and 
providing them with the basic services they need. Our 
appreciation goes also to those who have upheld the 
basic human rights of the Palestinian people and who 
have provided support in the areas of education and 
culture and in strengthening the role of the Palestinian 
Authority since its inception, as well as in building and 
strengthening our national institutions. 
 I would like also to thank Secretary-General Ban 
Ki-moon, who has given top priority to the Palestinian 
question, who has worked to reach a solution to the 
Israel-Palestinian conflict and who has placed this 
matter at the centre of his concerns. He has, in 
addition, creatively contributed to seeking the means to 
relaunch the Middle East peace process. 
 The confrontations, wars and conflicts in our 
region and their tragic repercussions for the peoples of 
the region constitute the primary threat to global peace. 
They call all of mankind to awareness. They demand 
rapid intervention from the international community 
with the aim of settling this situation boldly and 
without delay. Our experience over the years and 
decades shows that the policy of delaying a settlement 
of the principal conflicts in the region, the policy of 
providing partial solutions and the policy aimed at 
containing the conflict by limiting the damage only 
further complicate things, to the point where, today, 
there is a clear threat of civil war or regional war. 
Moreover this climate has been conducive to terrorism, 
which unfortunately has spread to become a global 
phenomenon. 
 However, this grim picture should not mask the 
fact that hope is still alive. Indeed, thanks to the 
determination of the vast majority of our people, and 
thanks to the support of the international community, 
our people are capable of overcoming the tragic 
situation that we are being pushed into by the forces of 
occupation, extremism and aggression and, by those 
who seek to provoke war and terrorism in our region. 
 There are on the other hand responsible, active 
forces in the Middle East, representing the 
consciousness of the people and possessing a true 
desire for freedom, progress and democracy for the 
people. Although these forces are working in extreme 
difficulty, they are firmly committed to overcoming the 
current situation in order to create a  new future for the 
Middle East in which our peoples would enjoy freedom 
and equality. 
 There can be no doubt that defending Islam   a 
religion of moderation, of love and brotherhood; a 
human religion   is the responsibility of those active 
forces in our region who seek to counter any attempt to 
undermine that true religion or to portray it in an unfair 
manner that is entirely out of keeping with its precepts. 
Islam is a religion of tolerance that opposes killing, 
terrorism and assassination. It is a religion of 
enlightenment, not ignorance or backwardness; a 
religion of openness to the world. It is against 
extremism and close-mindedness. We need to work 
hand in hand to preserve our shared human values. 
 Those values are today being violated, 
undermined and weakened. We need to work to 
strengthen human understanding among religions and 
cultures because the attempt to foment conflict among 
religions, cultures and civilizations is one of the most 
dangerous methods used by international terrorism 
today. 
 That is why a dialogue among cultures, religions 
and civilizations is necessary today, particularly 
because we know that world wars have not been wars 
of religion or culture, but rather wars of interest. That 
reality is only one fragment of the overall picture. In 
fact, missing recurrent opportunities to address the 
issues of our region seriously so as to reach bold, 
comprehensive solutions, in particular to the 
Palestinian question, moves our people to the precipice 
of despair and depression and makes them easy prey to 
the forces of ignorance and fanaticism.  
 Is it not high time to take this opportunity, the 
beginnings of which we see today, as the international 
community is moving towards relaunching the peace 
process, which enjoys the support not only of Israelis 
and Palestinians, but also of the international 
community and the world at large? Is it not time to 
move seriously towards negotiating a complete end to 
the 1967 Israeli occupation of Arab and Palestinian 
territories, thereby achieving the vision of two States? 
Is it not time to create a Palestinian State, with East 
Jerusalem as its capital, to settle the refugee issue and 
to put an end to six decades of suffering? Is it not time 
to reach a fair, agreed settlement under General 
Assembly resolution 194 (III) of 1948? Is it not time to 
end the policies of settlement expansionism, of taking 
land from Palestinians under various pretexts, of 
building the apartheid separation wall, laying siege and 
creating checkpoints around cities and towns and 
refugee camps? Is it not time to end the policy of 
collective punishment and of denying freedom to the 
more than 11,300 Palestinians who are rotting in Israeli 
prisons, some for more than 25 years?  
 Is it not time to make Jerusalem a city of peace 
for all faiths and religions? Is it not time for Israel, the 
occupying Power, to end any work that would change 
the sacred nature of that city and all attempts to 
displace its inhabitants and to violate sites sacred to 
Islam and Christianity? Is it not time for Israel to end 
the daily assassinations, displacements, destruction of 
houses and seizure of land? Is it not time for our 
people to be able to enjoy freedom and independence 
on equal footing with all other peoples of the world so 
that they can build a peaceful future together with all 
of their neighbours, including the State of Israel?  
 I hope that I will not have to come back to this 
rostrum next year to ask the same questions.  
 There is not the slightest obstacle to the 
successful holding of the upcoming peace conference, 
because our brotherly, Arab countries have 
demonstrated through the Arab Peace Initiative their 
true readiness to bring about a just, lasting and 
comprehensive peace, from which all States of the 
region would benefit. Those States would have normal 
relations with Israel, once the Israeli occupation of 
Palestinian and other Arab territories had ended and an 
independent, sovereign Palestinian State had been 
created within the 1967 borders. That is why we are 
committed to the substance of that proposed meeting, 
which should be held soon with the participation of all 
parties concerned. 
 Let me say quite frankly that not a single 
responsible political figure or leader who does not 
know that the solution to the problem lies solely 
between us and our Israeli neighbours. Reaching such a 
lasting solution can only be a result of the many 
resolutions of the General Assembly, as well as of the 
initiative of President Bush, who has urged a two-State 
solution: a Palestinian State living side-by-side with 
the State of Israel. It must also be based on the Road 
Map, endorsed in Security Council resolution 1515 
(2003), the Arab Peace Initiative and the various 
negotiations, projects and plans that have been 
proposed by many parties since 2000.  
 I therefore address myself to the Israeli 
Government, with whose head I have recently met. We 
discussed the important issues in depth, attempting to 
end the cycle of lost opportunities so that the 
international conference will become a substantial 
reality. We can move towards that conference together, 
with clear, realistic, detailed plans with a view to 
settling all of the final status issues, including 
Jerusalem, borders, refugees, water security and other 
key issues. I reaffirm here the full readiness of our 
people to join a genuine peace process that will lead to 
a comprehensive, full agreement on all final status 
issues. 
 As we promised, we will put such an agreement 
to a popular referendum that will include all 
Palestinian factions and groups so that they can give 
their views and opinions on any decision that would 
lead to defending and safeguarding peace 
comprehensively and strategically.  
 I also reaffirm that we will continue to deal with 
the rebellion that took place in the Gaza Strip. We shall 
do so in conformity with our basic laws and so that we 
can preserve democracy in our country. Attempts from 
whatever group or faction to impose their will and dark 
ideas by force and armed revolt will not derail our 
democracy. It would be wrong for anyone to think that 
our people, which has for decades sacrificed martyrs, 
prisoners and the wounded in order to obtain freedom, 
independence and democracy and to build a free and 
prosperous country, will follow such an armed group, a 
closed regime and a closed, backward society.  
 Some have attempted in the past to play the 
Palestinian issue as a political card in the service of 
regional interests in order to achieve expansionist goals 
or to promote specific ideas or ideologies that would 
ignore the true interests of the Palestinian people. But 
we who have struggled all our lives for our national 
cause, for the protection of the rights and interests of 
our people and for rejection of hegemony and 
occupation will not allow such a tragedy to reoccur. We 
will not allow those who tried to undermine our 
national destiny to achieve their aims.  
 I came to this rostrum to convey a message from 
an exhausted people which has long suffered from 
occupation, displacement, prison and martyrdom. At 
the same time, however, they are a people who, imbued 
with dignity and faith, will build their own future, even 
though their past has been the work of those who have 
plotted against them and against their rights.  
 I have come to reiterate the words of our 
immortal leader Yasser Arafat, who was certain that the 
green branch of peace, which never withers or dies 
would never fall from his hand. I have come to express 
the pain and suffering of every Palestinian man and 
woman, of all those who have lost loved ones or whose 
loved ones have been wounded, of all those who are 
waiting for the release from prison of their brothers, 
fathers, mothers and sisters, of all those who remain 
trapped on the Iraqi or Syrian borders and of the 
millions of Palestinians who are living as refugees on 
their own land. I have come to affirm that the messages 
of peace of the prophets and the other divine 
messengers who trod the paths of our land remain 
vibrant, like a tree that continues to grow and bloom. I 
have come to affirm that the voice of peace remains 
stronger than any other voice in our country. That is 
why I urge that we move forward, hand in hand, on the 
shining path towards peace, leaving expediency and 
short-term interests far behind.  
 In conclusion, and from this rostrum of the 
United Nations, I say to the Palestinian people, both 
those in Palestine and those abroad, that an important 
historic opportunity is emerging. Therefore, let us be 
united in order to make that opportunity a reality so 
that our people, who have suffered so long, can recover 
their legitimate national rights and achieve the peace, 
stability and prosperity to which they aspire and which 
they deserve. We also hope that peace will come to 
other peoples who are suffering daily, such as the 
brotherly Iraqi people, and to those who deserve to live 
in security and stability within the framework of 
democracy, such as our dear friends the Lebanese 
people. Together, let us build a stable world   a world 
of mutual assistance based on respect for life and for 
the right to self-determination. I thank the Members of 
the United Nations for their support. 
